Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM2010-002
Release Date: 7/9/2010
CC:PSI:B07:TCortright
POSTN-115389-10
UILC:

40.00-00

date:

June 28, 2010

to:

from:

subject:

Holly L. McCann
(Chief, Excise Tax Program)
Associate Chief Counsel
(Passthroughs & Special Industries)

Cellulosic Biofuel and "Black Liquor" Producers
This memorandum responds to your request for assistance dated April 8, 2010. This
advice may not be used or cited as precedent.
ISSUES
1. For purposes of the cellulosic biofuel producer credit in § 40(b)(6) of the
Internal Revenue Code, whether black liquor sold or used before January 1, 2010,
“meets” EPA’s registration requirements for fuel and fuel additives as described in
§ 40(b)(6)(E)(i)(II)?
2. Whether a producer of cellulosic biofuel that is registered by the Internal
Revenue Service (IRS) as an alternative fueler (AM) under § 4101 of the Code, but is
not registered as a producer of cellulosic biofuel (CB) under § 4101, may claim the
credit under § 40(b)(6) of the Code?
3. Whether a registered producer of cellulosic biofuel may claim the credit under
§ 40(b)(6) of the Code for cellulosic biofuel it produced before the effective date of its
registration as a CB by the IRS under § 4101 of the Code?
4. Whether a registered producer of cellulosic biofuel is allowed a credit under
both § 6426(e) and § 40 of the Code for the same volume of fuel?

POSTN-115389-10

2

FACTS
In a June 3, 2009, memorandum (CCA 200941011) responding to your request
for advice, we determined that black liquor (a byproduct of certain paper milling
processes) is a liquid fuel derived from biomass under § 6426(d)(2)(G) and thus eligible
for the $0.50 per gallon alternative fuel mixture credit under § 6426(e). We further
stated that black liquor may qualify for the $1.01 per gallon cellulosic biofuel producer
credit under § 40(b)(6) or for the alternative fuel mixture credit, but not both. The CCA
is silent, however, on whether black liquor actually meets the definition of cellulosic
biofuel under § 40(b)(6)(E)(i).
The Health Care and Education Reconciliation Act of 2010 (Pub. L. 111-152) (the
Reconciliation Act) amends the definition of cellulosic biofuel, effective for fuels sold or
used after December 31, 2009. The technical explanation (JCX-18-10, Technical
Explanation of the Revenue Provisions of the “Reconciliation Act of 2010,” as Amended,
in Combination with the “Patient Protection and Affordable Care Act”, March 21, 2010)
to the revenue provisions of the Reconciliation Act states that as a result of the
amendment, the cellulosic biofuel producer credit “cease[s] to be available” for “fuels
containing significant water, sediment, or ash content, such as black liquor.” Thus, for
black liquor sold or used after December 31, 2009, no credit is allowable under
§ 40(b)(6). In addition, the § 6426(e) alternative fuel mixture credit expired December
31, 2009.
For black liquor sold or used before January 1, 2010, however, a number of black
liquor producers have indicated they intend to claim a credit. In addition, a number of
these black liquor producers have applied to the IRS on Form 637 (Application for
Registration (For Certain Excise Tax Activities)) to be registered by the IRS as
producers of cellulosic biofuel. In light of these facts, you have asked a number of
questions relating to these claims under § 40(b)(6) and Form 637 applications.
LAW AND ANALYSIS
EPA Registration Requirements
1. Statutory Language (before the Reconciliation Act).
Section 40(b)(6) of the Code allows a credit to the registered producer of
cellulosic biofuel for each gallon of cellulosic biofuel it produces in the United States and
sells for use or uses in a trade or business in the United States. Section 40(b)(6)(E)(i)
defines cellulosic biofuel to mean any liquid fuel that:
(I) is produced from any lignocellulosic or hemicellulosic material that is
available on a renewable or recurring basis, and

POSTN-115389-10

3

(II) meets the registration requirements for fuels and fuel additives established
by the Environmental Protection Agency (EPA) under section 211 of the
Clean Air Act (42 U.S.C. 7545).
Black liquor is a liquid fuel produced from wood, which is a lignocellulosic or
hemicellulosic material that is available on a renewable or recurring basis. Thus, black
liquor meets the requirement of § 40(b)(6)(E)(i)(I).
Section 40(b)(6)(E)(i)(II) requires fuel to "meet" EPA's registration requirements
for fuel and fuel additives under section 211 of the Clean Air Act. Section 211 of the
Clean Air Act generally applies to mobile source motor vehicle fuels (that is, gasoline,
diesel, and additives to gasoline and diesel) that are introduced into commerce. “Mobile
source” generally means highway motor vehicle fuel (that is, not racing or off-road
gasoline or farm or construction diesel fuel), but theoretically could include fuel used in
motorboats, aircraft, and diesel-powered trains. It does not, however, include fuel used
in home heating or a factory generator. Thus, the relevant EPA regulations (found in 40
CFR 79.4) only require EPA registration for motor vehicle fuels and motor vehicle fuel
additives.
Section 40(b)(6), however, allows the cellulosic biofuel producer credit for any
use of fuel in a trade or business, not just uses in a motor vehicle. Thus, to limit the
requirement of § 40(b)(6)(E)(i)(II) to fuels used in a motor vehicle could be contrary to
the statutory language of § 40(b)(6).
There are other difficulties in interpreting the statute’s “meets” language. For
example, the allowable uses of fuel for the § 40(b)(6) credit -- any use of fuel -contrasts with other provisions of the Code, such as the § 6426(d)(1) alternative fuel
credit, which allows a credit only for motor vehicle, motorboat, or aviation uses. In other
words, Congress knows how to limit a credit to fuels used in a motor vehicle. In
addition, it is useful to note that § 4081(a)(2)(D), relating to a reduced rate of tax for
diesel-water fuel emulsions, requires the emulsion additive to be registered with the
EPA under section 211 of the Clean Air Act. Thus, Congress knows how to require fuel
to actually be registered by EPA when that is its intent.
2. Legislative History.
The legislative history does not clarify whether black liquor “meets” EPA’s
registration requirements. The cellulosic biofuel producer credit was enacted in section
15321 of The Food, Conservation, and Energy Act of 2008 (Pub. L. 110-234). The
legislative history for the credit (H.R. Rept. 110-627, at 1048 (2008)) interprets the EPA
registration requirement for cellulosic biofuel this way: “Thus, to qualify for the credit,
the fuel must be approved by the EPA” (emphasis added). This language could be
interpreted to require EPA registration of any fuel before it would qualify as cellulosic
biofuel.

POSTN-115389-10

4

Nevertheless, the conference report does not explicitly state that the fuel must be
registered; rather, it provides that the fuel must be “approved” by the EPA, without
additional explanation. Further, as noted above, notwithstanding the legislative history,
Congress actually crafted the § 40(b)(6) cellulosic biofuel producer credit to apply to any
use as a fuel in a trade or business. Thus, there is apparent conflict between what the
statute actually requires (any use as a fuel) and what the legislative history could be
interpreted to require (EPA registration for use as a fuel in a highway motor vehicle).
Because Congress did not plainly require EPA registration of cellulosic biofuels,
however, and in light of the conflicts noted above, we conclude that fuel does not
necessarily have to be registered by EPA to “meet” EPA’s registration requirements as
contemplated in § 40(b)(6)(E)(i)(II).
3. IRS Proposed Published Guidance.
The IRS has proposed guidance on another statutory provision with identical
language. Section 40A(d)(1) (relating to biodiesel), like § 40(b)(6)(E) (relating to
cellulosic biofuel) provides that the relevant fuel must, among other things, “meet the
EPA registration requirements for fuels and fuel additives under section 211 of the
Clean Air Act (42 U.S.C. 7545).” The legislative history for biodiesel is silent on this
issue. In a notice of proposed rulemaking (REG-155087-05, 2008-38 I.R.B. 726, 73 FR
146, July 29, 2008), however, the IRS provided that “fuel meets the EPA registration
requirements if the EPA does not require the fuel to be registered.” In other words,
because the EPA requires registration only for fuel used in motor vehicles, biodiesel that
is used for heating or marine purposes does not have to be registered by EPA.
Biodiesel that is used as a fuel in motor vehicles, however, must be registered by EPA.
To apply this reasoning to § 40, cellulosic biofuel that is not used for fuel in a motor
vehicle does not have to be registered by the EPA. Practically speaking, black liquor
cannot be used as a fuel in a motor vehicle.
You have asked whether black liquor “meets” EPA’s registration requirements
under § 40(b)(6)(E)(i)(II). Identical statutory language should be treated the same way
for purposes of administering both the cellulosic biofuel and biodiesel credits.
Therefore, fuel meets EPA’s registration requirements if the EPA does not require the
fuel to be registered. EPA requires registration only of motor vehicle fuels and fuel
additives. Thus, because black liquor is not a motor vehicle fuel or fuel additive, black
liquor “meets” EPA’s registration requirements for purposes of § 40(b)(6)(E)(i)(II).
As a result of this determination, because black liquor meets both parts of the
definition of cellulosic biofuel, black liquor that is produced before January 1, 2010, is
cellulosic biofuel under § 40(b)(6)(E). For the cellulosic biofuel producer credit to be
allowed, however, the statute requires the producer of the cellulosic biofuel to meet
IRS’s registration requirements, discussed below.
IRS Registration Requirements

POSTN-115389-10

5

1. Producer of Cellulosic Biofuel Must be Registered as CB by IRS.
Section 40(b)(6)(G) provides that a claimant of the cellulosic biofuel producer
credit must be registered by the IRS as a producer of cellulosic biofuel (CB) under
§ 4101. Notice 2008-110, 2008-2 C.B. 1298, tells taxpayers how to obtain the CB
registration. Section 3(c) of the notice provides that “taxpayers shall apply for
registration as a [CB] on Form 637, in accordance with the instructions on that form.”
The notice further provides that the IRS will register an applicant as a CB only if the IRS
“determines that the applicant is or is likely to become a producer of cellulosic biofuel
within a reasonable period of time….”
Many of the producers of black liquor currently hold registration status as an
alternative fueler (AM). You have asked whether a taxpayer may claim the cellulosic
biofuel producer credit using the AM registration status instead of applying for and
receiving a CB registration. Section 40(b)(6)(G) requires claimants to be registered as a
producer of cellulosic biofuel and Notice 2008-51 mandates that taxpayers apply for the
CB registration to show, in part, that the taxpayer is or is likely to become a producer of
cellulosic biofuel within a reasonable period of time. The AM registration does not
satisfy this requirement. Thus, a cellulosic biofuel claim by a taxpayer that is not
registered as a producer of cellulosic biofuel (CB) is not allowable.
2. Timing of IRS Registration.
You have also asked whether the producer of cellulosic biofuel must be
registered by the IRS at the time it produces the cellulosic biofuel to claim the credit
under § 40(b)(6) of the Code. Under § 40(b)(6)(G), each cellulosic biofuel claimant
must be registered by the IRS before making any claim. But once registered, a claimant
may claim for any open past period. The § 40(b)(6) credit is a nonrefundable general
business credit that is claimed on an income tax form. Generally, the provisions for
determining the period of limitations on credits and refunds are found in § 6511.
Therefore, the claim may be made on a timely filed or amended income tax return after
the claimant is registered by the IRS as a CB registrant and before the relevant period
of limitations has expired.
Denial of Double Benefit
Some producers of cellulosic biofuel have claimed and received credit or
payment for the $0.50 per gallon alternative fuel mixture credit as AM registrants under
§§ 6426(e) and 6427(e). Others may intend to do so. Your last question regards claims
by producers of cellulosic biofuel that are both AM and CB registrants.
Under § 6426(h), no alternative fuel mixture credit will be determined for any fuel
to which credit may be determined under § 40. Therefore, a black liquor producer may
not claim a credit under § 6426(e) if a credit could be determined under § 40(b)(6).

POSTN-115389-10

6

Under § 40(f), however, the producer may elect out of the § 40 credits. We conclude
that a claim under § 6426(e) operates as a § 40(f) election out of the cellulosic biofuel
producer credit.
The cellulosic biofuel producer credit is $1.01 per gallon (for cellulosic biofuel that
is neither alcohol nor ethanol, such as black liquor). The alternative fuel mixture credit
is $0.50 per gallon. You have further asked whether a producer of cellulosic biofuel
could allocate the claim between these two credits. (For example, claim $0.50 per
gallon under § 6426(e) plus $0.51 per gallon (the difference between $1.01 and $0.50)
under § 40(b)(6) for the same gallon of black liquor.)
Section 6426(h) denies such an allocation because it prohibits a double benefit to
any particular gallon of fuel. This is unlike other coordination provisions, such as
§ 6427(e)(3), which allows payment of an amount in excess of the amount credited
against the claimant’s excise tax for the same gallon of fuel. Further, any claim under
§ 6426(e)(1) is treated as a § 40(f) election. Thus, a producer of cellulosic biofuel may
claim a credit under either § 6426(e) or § 40(b)(6) (assuming the relevant conditions to
allowance are met), but not both, for the same volume of fuel.
CONCLUSIONS
1. Black liquor sold or used before January 1, 2010, “meets” EPA’s registration
requirements for fuel and fuel additives in § 40(b)(6)(E)(i)(II), for purposes of the
cellulosic biofuel producer credit in § 40(b)(6), because black liquor is not required to be
registered by the EPA.
2. A producer of cellulosic biofuel that is registered as an AM, but is not
registered as a CB, may not claim the credit under § 40(b)(6) until such producer is
registered as a CB.
3. A registered producer of cellulosic biofuel may claim the credit under
§ 40(b)(6) for cellulosic biofuel produced before the date the claimant is registered as a
CB by the IRS, within the applicable period of limitations on credit or refund under
§ 6511.
4. A registered producer of cellulosic biofuel is not allowed a credit under both
§ 6426 and § 40 for the same volume of fuel.
CONTACT INFORMATION
Please contact Taylor Cortright at (202) 622-3130 if you have any further
questions.

